Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0243537) in view of Kawaguchi et al. (US 5354710).
Regarding claim 1, Li discloses an integrated chip comprising:
a substrate (114/434) [Figs. 1 and 4]; and
a trench capacitor (118/438) on the substrate and comprising a plurality of capacitor segments extending into the substrate [Figs. 1 and 4, and paragraph 0007 and 0033;
wherein the plurality of capacitor segments comprises an edge capacitor segment (118-1/118-4, 438-1/438-4) at an edge of the trench capacitor and a center capacitor segment (118-2/118-3, 438-2,438-3) at a center of the trench capacitor, the capacitor segments are spaced with a pitch on an axis [Figs. 1 and 4], and
the edge capacitor segment (118-1/118-4, 438-1/438-4) has a greater width (111) than the center capacitor segment (113) and/or the pitch is greater at the edge capacitor segment than at the center capacitor segment (e.g. distance between trenches 118-1 and 1182 vs. distance between trenches 118-2 and 118-3) [Figs. 1 and 4].
However, Li fails to teach top layouts of the trenches.
Kawaguchi teaches edge and center capacitor trench segments (65) have individual top layouts with greatest dimensions extending orthogonal to the axis and the greater width [Figs 4A and 4B].
Regarding claim 7, Kawaguchi teaches wherein the individual top layouts are line shaped [Fig. 4B].
Regarding claim 21, Kawaguchi teaches wherein the greatest dimensions are the same [Figs. 4A and 4B].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Li by including a top view of the trenches such that the edge and center capacitor segments have individual top layouts with greatest dimensions extending orthogonal to the axis and the greater width as taught by Kawaguchi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Regarding claim 2, Li discloses wherein the edge capacitor segment has a greater width than the center capacitor segment and the pitch is greater at the edge capacitor segment than at the center capacitor segment [Figs. 1 and 4].
Regarding claim 3, Li discloses wherein the edge capacitor segment has a greater width than the center capacitor segment [Figs. 1 and 4]. And, Kawaguchi teaches wherein the pitch is uniform from the edge capacitor segment to the center capacitor segment [Figs. 4A and 4B].
Regarding claim 6, Li discloses wherein the plurality of capacitor segments comprises an intermediate capacitor segment (118-2, 438-2) between the edge (118-1, 438-1) and center capacitor segments (118-3, 438-3), wherein the pitch is greater between the edge capacitor segment  (118-1, 438-1) and the intermediate capacitor segment (118-2, 438-2) than between the intermediate capacitor segment (118-2, 438-2) and the center capacitor segment (118-3, 438-3) [Figs. 1 and 4].

Claims 15-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0243537) in view of Lin et al. (US 2019/0245031).
Regarding claim 15, Li discloses a method for forming a trench capacitor, the method comprising: 
patterning a substrate to form a trench pattern (118/438) in the substrate [Figs. 1 and 4], wherein the trench pattern comprises a plurality of trench segments spaced by a pitch along an axis [Figs. 1 and 4], wherein the plurality of trench segments comprises an edge trench segment (118-1/118-4, 438-1/438-4) and a center trench segment (118-2/118-3, 438-2,438-3) respectively at an edge of the trench pattern and a center of the trench pattern, and wherein the edge trench segment has a greater width than the center trench segment and/or the pitch is greater at the edge trench segment than at the center trench segment [Figs. 1 and 4]. 
Li does not teach depositing a lower electrode layer, an electrode dielectric layer, and an upper electrode layer stacked over the substrate and lining the trench segments , wherein the trench segments have individual lengths extending laterally transverse to the axis and the greater width, and wherein the individual lengths are greater than the greater width.  
Lin ‘031 teaches: 
depositing a lower electrode layer (108), an electrode dielectric layer (110), and an upper electrode layer (112) stacked over the substrate and lining the trench segments, wherein the dielectric electrode layer is between the lower and upper electrode layers [Fig. 2]; and 
patterning the lower and upper electrode layers and the dielectric electrode layer to respectively form a plurality of capacitor electrodes and a capacitor dielectric layer [Figs, 2C-2D];
wherein the center and edge trench segments (14) have individual lengths extending laterally transverse to the axis and the greater width, and wherein the individual lengths are greater than the greater width [Figs. 1A , 1B and 2].  
Regarding claim 16, Lin ‘031 teaches wherein the edge and center trench segments have line-shaped top layouts that are elongated in parallel in a direction transverse to the axis [Figs. 1A , 1B and 2].
Regarding claim 22, Lin ‘031 teaches wherein the individual lengths are the same [Figs. 1A , 1B and 2].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by depositing and patterning the lower and upper electrode layers and the dielectric electrode layer to respectively form a plurality of capacitor electrodes and a capacitor dielectric layer, such that individual lengths are greater than the greater width as taught by Lin ‘031 because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 16. (Original) The method according to claim 15, wherein the edge and center trench segments have line-shaped top layouts that are elongated in parallel in a direction transverse to the axis.  
Regarding claim 17, Lin discloses wherein the edge trench segment has a greater width than the center trench segment and the pitch is greater at the edge trench segment than at the center trench segment [Figs. 1 and 4].  
Regarding claim 20, Lin discloses wherein the plurality of trench segments comprises an intermediate trench segment (118-2, 438-2) between the edge (118-1, 438-1)  and center trench (118-3, 438-3) segments on the axis, wherein the intermediate trench segment has a same width as the center trench segment, and wherein the edge trench segment has a greater width than the intermediate trench segment [Figs. 1 and 4].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,917 in view of Li et al. (US 2020/0243537), and further in view of Kawaguchi et al. (US 5354710).
The claims are drawn to the same patentable features (e.g. see claims 1-20 of US Pat. ‘917) and any difference are minor and would have been obvious to one skilled in the art in view of the teachings of Lin and Kawaguchi, as noted in the Claim Rejections above. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Claims 15-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,917 in view of Li et al. (US 2020/0243537), and further in view of Lin et al. (US 2019/0245031).
The claims are drawn to the same patentable features (e.g. see claims 1-20 of US Pat. ‘917) and any difference are minor and would have been obvious to one skilled in the art in view of the teachings of Lin and Lin ‘031, as noted in the Claim Rejections above. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Allowable Subject Matter
Claims 8 and 11-14 are allowed.
Claims 4-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 5-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815